Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (Claims 21-29), without traverse in the reply filed on 01 November 2021 is acknowledged.  
Claims 30-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse, in the reply to the Restriction/Election Office Action mailed 30 August 2021 filed on 01 November 2021.

Status of Claims
Claims 30-40 show incorrect status identifiers. Applicant is reminded that claims 30-40 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714(II)(C)(A)).
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action. 

Claims 21-40 are pending.
Claims 30-40 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as 
Claims 21-29 are rejected.
	Claims 24, 25, 27 and 28 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 14/984,988, 12/30/2015, and names of the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 16/850,727 and 14/984,988 appear to be the same; i.e., instant application 16/850,727 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) In addition, the patent (No. 10,633,645 B2) issued from parent application 14/984,988 was issued/published either on the same day or after the filing date of the instant application. Accordingly, this application constitutes a continuation.  Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of 14/984,988.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 21-29 have the effective filing date of 30 December 2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 April 2020 and 22 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings were received on 16 April 2020.  These drawings are accepted.

Claim Objections
Claims 24, 25, 27 and 28 are objected to because of the following informalities:
Claims 24 and 25 recite the term “CaCl2”, which should be written as “CaCl2”; i.e., with the number ‘2’ written as a subscript.
Claim 27 recites: “The method of claim 26, wherein, when the first calcium ion concentration is less than the second calcium ion concentration, an initial clot formation is observed as being quicker at the second calcium ion concentration”, which should read, “The method of claim 26, further comprising determining that when the first calcium ion concentration is less than the second calcium ion concentration, an initial clot formation is observed as being quicker at the second calcium ion concentration”, as the first recitation of clot formation in the claimed subject matter. Other language will be considered.
Claim 28 recites: “The method of claim 26, wherein a first calcium ion concentration that is less than a second calcium ion concentration results in a clot mechanical strength that is less than that observed at the second calcium ion 26, further comprising determining that when the first calcium ion concentration is less than the second calcium ion concentration a clot mechanical strength results that is less than that observed at the second calcium ion concentration”, as the first recitation of clot mechanical strength in the claimed subject matter. (See text of claim 27.) Other language will be considered.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-29 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 21, 22 and 24-29 are indefinite because the metes and bounds of the claimed subject matter are not clear.
	Claim 21 recites: “…adding calcium ions to the PRP sample to achieve a first calcium ion concentration selected from a range of possible concentrations, wherein the first calcium ion concentration is selected based upon target levels of one or more growth factors to be present in an activated product composition generated using the PRP sample;…”
	However, it is not clear what range of concentrations would be identified as ‘possible’, because the word ‘possible’ means, according to an American English dictionary definition: being something that may or may not occur. Therefore, the word/term itself describes an indefinite condition. It is not clear that the phrase ‘selected from a range of possible concentrations’ provides any further meaning to the claim. 
	For the purpose of compact prosecution, the claim will be interpreted to read: “…adding calcium ions to the PRP sample to achieve a first calcium ion concentration, wherein the first calcium ion concentration is selected based upon target levels of one or more growth factors to be present in an activated product composition generated using the PRP sample;…”
	Prior art will be applied according to this interpretation. Claims 22-29 are dependent upon claim 21, contain the limitations of that claim, and are, therefore, rejected for the same reason.

	Claim 21 recites: “…, wherein varying the first calcium ion concentration without varying the one or more electrical pulses changes one or both of the absolute or relative levels of the one or more growth factors.”
	However, this ‘wherein’ clause claim language does not describe an active step in the claimed method to be performed, but appears to recite a conditional situation which would otherwise not impact the metes and bounds of the claimed method if said ‘wherein’ clause language was removed from claim 21. MPEP 2111.04 recites, in part: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed,…”
	For the purpose of compact prosecution, the ‘wherein’ clause language will be interpreted as a step in the method, and examined as such. However, it is otherwise  noted that this ‘wherein’ clause claim language would be encompassed by prior art which showed or taught the active steps of the method of claim 21.
	Prior art will be applied according to this interpretation. Claims 22-29 are dependent upon claim 21, contain the limitations of that claim, and are, therefore, rejected for the same reason.

	Claim 24 recites: “…adding CaCl2 to the PRP sample in a concentration in the
range of about 2.5 mM to about 20 mM.”
	The relative term ‘about’ must be defined, described or explained, as to its meaning with regard to the cited individual numerical values, in order to establish the metes and bounds of the claimed subject matter.
	The specification recites: “…(such as CaCl2 provided in the concentration range of 2.5 mM to 20 mM, including, but not limited to: 2.5 mM 5.0 mM, 7.5 mM, 10 mM, 15 mM, 20 mM, and 25 mM)” (originally-filed specification, pg. 5, para. [0025] thru pg. 6, cont. para. [0025]). That is, there is no indication that each of the cited concentrations of CaCl2 is and amount which encompasses a range of values described by the term ‘about’.
For the purpose of compact prosecution, the claim will be interpreted to read: “…adding CaCl2 to the PRP sample in a concentration in the
range of 2.5 mM to 20 mM.”
Prior art will be applied according to this interpretation. Claim 25 is dependent upon claim 24, contains the limitations of that claim, and is, therefore, rejected for the same reason.

Claim 23 is indefinite, because it recites insufficient, improper or unclear antecedent basis for the limitations in the claim.
Claim 23 recites: “The method of claim 21, wherein the one or more clotting characteristics are also determined by the calcium ion concentration.”
However, claim 21 does not recite the limitation ‘one or more clotting characteristics’.
For the purpose of compact prosecution, the claim will be interpreted to read: “The method of claim 21, wherein the one or more electrical pulses are also determined by the calcium ion concentration.”
Prior art will be applied according to this interpretation.




35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 25 recites: “The method of claim 24, wherein the concentration of calcium ions is selected from 2.5 mM, 5.0 mM, 7.5 mM, 10 mM, 15 mM, 20 mM, or 25 mM CaCl2 being added to the PRP sample.”
Claim 24 recites: “The method of claim 21, wherein adding calcium ions to the PRP sample comprises adding CaCl2 to the PRP sample in a concentration in the range of about 2.5 mM to about 20 mM.”
The CaCl2 concentration range recited in claim 24 has a maximum value of 20mM. The recitation of ’25 mM’ in claim 25 broadens the claim limitation rather than narrows it.
For the purpose of compact prosecution, claim 24 will be interpreted to read: “The method of claim 21, wherein adding calcium ions to the PRP sample comprises adding CaCl2 to the PRP sample in a concentration in the range of about 2.5 mM to about 25 mM”, so as to encompass the broadest reasonable interpretation of both claims.
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 21-29 are rejected under 35 U.S.C. §103 as being unpatentable over Neculaes et al. (U.S. Patent Application Publication No. 2014/0363412 A1; Pub. Date: Dec. 11, 2014) in view of Hamilton et al. ((2015; Published online first on 15 June 2013) Br. J. Sports Med. 49: 957-960; renumbered as pp. 1-5), Zhang et al. ((2008) Arch. Biochem. Biophys. 471: 240-248) and Gessmann et al. ((2013) Langenbecks Arch. Surg. 398: 161-167) as evidenced by Thakur et al. ((2012) Int. J. Periop. Ultrasound Appl. Technol. 1(1): 25-29).
 [All references except Neculaes et al. and Hamilton et al. cited on the IDS submitted 16 April 2020.]

Neculaes et al. addresses some of the limitations of claim 21, and the limitations of claims 22 and 29.
Regarding claim 21, Neculaes et al. shows that platelet-rich plasma may be activated and/or aggregated ex vivo using calcium chloride combined with thrombin or collagen to form a platelet gel (pg. 1, para. [0029]). Embodiments of the disclosure relate to platelet activation and/or aggregation using electrical pulses (Abstract [Claim 21- preparing a platelet-rich plasma (PRP) sample for activation, adding calcium ions to the PRP sample]).
Embodiments of the disclosure relate to platelet activation and/or aggregation using electrical pulses (Abstract). Provided herein are techniques for activating platelets by applying electric pulses of various durations and intensities (pg. 1, para. [0029] [Claim 21- A method for generating an activated product comprising; exposing the PRP sample to one or more electrical pulses, wherein the PRP sample, when exposed to the one or more electrical pulses yields an activated composition]).
FIGS. 3-7 illustrate the results of platelet aggregation testing performed to assess various platelet aggregation markers, such as release of growth factors associated with platelet activation. Activated platelets that were activated with exposure to bovine thrombin are graphed relative to platelets activated with long pulses of 100 microseconds, 900V amplitude, and a 7 microsecond rise time (pg. 3, para. [0041]). FIG. 4 is a graph showing epidermal growth factor (EGF) release. In this experiment, the sample exposed to long electric pulses of 100 microseconds, 900V, and a 7 microsecond rise time showed significantly more evidence of platelet activation via EGF release relative the sample exposed to bovine thrombin (pg. 3, para. [0042] and Fig. 4). Figure 5 shows results for platelet-derived growth factor (PDGF) in a similar experiment in which platelets were activated with 100µs and 600µs pulse electric field (PEF) bursts. The data show that the platelets activated with the electric pulses released more PDGF-aa than thrombin activated platelet controls (pg. 3, para. [0043] and Fig. 5 [Claim 21- exposing the PRP sample to one or more electrical pulses, yields an activated product composition comprising one or more growth factors]).
Regarding claim 22, according to certain embodiments, the applied voltage maybe less than 10kV or less than 50kV. In specific embodiments, the applied voltage is 5000V or less, 1,000V or less, or 500V or less. In addition, the pulse length may be greater than 1 microsecond, greater than 5 microseconds, greater than 10 microseconds, or 100 microseconds or greater. In one embodiment, the pulse length is 100 microseconds (pg. 3, para. [0040] [Claim 22- further comprising specifying a set of electrical pulse parameters to be applied to the one or more electrical pulses]).
Regarding claim 29, platelets may be part of the platelet rich plasma, which is created by putting the whole blood drawn from a patient in a platelet separation device, such as a centrifuge (pg. 2, para. [0034] [Claim 29- the PRP sample comprises at least one of a platelet rich plasma sample]).

	Neculaes et al. teaches, as noted above, that platelet rich plasma may be activated ex vivo using calcium chloride combined with thrombin (pg. 1, para. [0029]). Neculaes et al. further teaches that certain platelet aggregation techniques apply pulsed electric fields to induce intracellular and extracellular calcium transport by applying submicrosecond electric pulses of high field strength to platelets. Specifically, nanosecond electric pulses with field intensities up to 350 kV/cm, much higher than traditional electroporation, target the small organelles within platelets containing calcium stores. These nanosecond pulses may induce different effects than traditional electroporation (pg. 2, para. [0031]).
	That is, Neculaes et al. shows the relationship between platelet activation and/or aggregation via electric pulse field application and its direct effect on calcium transport in cells. As noted above, Neculaes et al. also appears to use the terms platelet activation and aggregation (i.e., clotting) as being equivalent phenomena, in the sense that platelet activation can result in clotting or aggregation.
	 
Neculaes et al. does not show: 1) preparing an anticoagulant-treated platelet-rich plasma (PRP) sample [Claim 21]; 2) a first calcium ion concentration, wherein the first calcium ion concentration is selected based upon target levels of one or more growth factors to be present in an activated product composition generated using the PRP sample [Claim 21]; 3) one or more growth factors at the target levels, wherein varying the first calcium ion concentration without varying the one or more electrical pulses changes one or both of the absolute or relative levels of the one or more growth factors [Claim 21]; 4) the one or more electrical pulses are also determined by the calcium ion concentration [Claim 23]; 5) adding calcium ions to the PRP sample comprises adding CaCl2 to the PRP sample in a concentration in the range of about 2.5 mM to about 25 mM [Claim 24]; 6) the concentration of calcium ions is selected from 2.5 mM, 5.0 mM, 7.5 mM, 10 mM, 15 mM, 20 mM, or 25 mM CaCl2 being added to the PRP sample [Claim 25]; 7) varying the first calcium ion concentration generates a second calcium ion concentration that differs from the first calcium ion concentration [Claim 26]; 8) when the first calcium ion concentration is less than the second calcium ion concentration, an initial clot formation is observed as being quicker at the second calcium ion concentration [Claim 27]; and 9) the first calcium ion concentration that is less than the second calcium ion concentration results in a clot mechanical strength that is less than that observed at the second calcium ion concentration [Claim 28]. 

Hamilton et al. addresses the limitations of claims 24 and 25, and shows that calcium chloride concentration increases the growth factor content/release of activated platelet-rich plasma (PRP), by way of addressing some of the limitations of claim 21.
Regarding claim 21, Hamilton et al. shows that PRP was prepared using the manufacturer’s instructions from the GPS III centrifuge separation system (Biomet Recover, GPS III Platelet Separation System). In a 60 ml syringe, 54 ml of whole blood was added to 6 ml of ACD-A anticoagulant. The extraction of PRP and platelet-poor plasma (PPP) was completed based on the method outlined in the commercially available separation system (pg. 2, column 1, para. 4 [Claim 21- an anticoagulant-treated PRP sample]).
The samples were either immediately stored at −80°C or underwent activation with CaCl2 (25 mM) for 1 h at 37°C. GF (growth factor) levels of PDGF-AB, HGF, IGF-1 and VEGF in the PRP, both the non-activated and following in vitro activation, were evaluated (pg. 2, column 1, para. 5). Figures 3(a) and 3(c) show that at subject resting, the level of the growth factors PDGF-AB and IGF-1 were increased in activated vs non-activated samples (pg. 3, Figure 3 [Claim 21- adding calcium ions to the PRP sample to achieve a first calcium ion concentration, levels of one or more growth factors]).
	Regarding claims 24 and 25, the samples were either immediately stored at −80°C or underwent activation with CaCl2 (25 mM) for 1 h at 37°C (pg. 2, column 1, para. 5 [Claim 24- adding calcium ions to the PRP sample comprises adding CaCl2 to the PRP sample in a concentration in the range of about 2.5 mM to about 25 mM] [Claim 25- the concentration of calcium ions is selected from a group including 25 mM CaCl2 being added to the PRP sample]).
That is, Hamilton et al. teaches that PRP sample exposure to a calcium chloride concentration increases the levels of some of the tested growth factors, i.e., PDGF-AB and IGF-1.

	Compare to the teachings of Neculaes et al. which shows that specific electric pulse field applications increase the level of the tested growth factors, which includes PDGF-aa.

Zhang et al. shows a direct relationship between electrical pulse parameters and a concentration of calcium ions, and shows this relationship as it leads to growth factor release and clot formation, by way of addressing some of the limitations of claim 21, and the limitations of claims 23, 26 and 27.
Zhang et al. shows a study in which the effect of nanosecond pulses, which generate intense electric fields (nsPEFs) on human platelet aggregation, intracellular free [Ca2+], and platelet-derived growth factor release was investigated (pg. 240, Abstract [nexus to Neculaes et al.] [exposing platelet-rich sample to electrical pulses, aggregation, pulsed electric fields induce intracellular and extracellular calcium transport, growth factor release] [nexus to Hamilton et al.] [calcium concentration and growth factor release]). Nanosecond pulsed electric fields (nsPEFs) dose-dependently cause platelets to rapidly aggregate, and this is most likely initiated by the nsPEFs increasing [Ca2+] (pg. 240, Abstract). Data show that nsPEF causes an influx of added extracellular calcium. This nsPEF-induced increase in [Ca2+] was consistent with the well-known fact that aggregation of platelets by agonists requires an increase in [Ca2+] (pg. 243, column 1, para. 1). PRP was in anticoagulant citrate dextrose (pg. 241, column 2, para. 2 [nexus to Hamilton et al.] [anticoagulant-treated PRP]).
Regarding claims 21, 23, 26 and 27, Figure 2 shows a dose-response relationship between electrical energy and platelet aggregation, measured as percent transmittance, due to changes in light transmittance of the platelet-rich plasma (PRP) as a gel formed during clot formation (pg. 242, column 1, para. 4). The platelets were pulsed once for 300ns with electric field intensities ranging between 7 and 50kV/cm. With more pulses complete aggregation could be achieved at these intensities (not shown) (pg. 242, column 2, last line thru pg. 243, column 1, lines 1-5 [Claim 1]). Figure 6 shows the relationship between (increasing) clot formation/platelet aggregation (as measured by transmittance) and increase in calcium concentration, due to release of internal [Ca2+] and influx of [Ca2+] (pg. 246, column 1, Fig. 6). That is, one could select from the graph a first and second [Ca2+] which cause different levels of aggregation [Claim 26- varying the first calcium ion concentration generates a second calcium ion concentration that differs from the first calcium ion concentration] [Claim 27- when the first calcium ion concentration is less than the second calcium ion concentration, an initial clot formation is observed as being quicker at the second calcium ion concentration]).
Figure 7A shows the relationship between pulse number/time and clot formation/platelet aggregation; figure 7B shows the relationship between (increasing) electrical energy and (increasing) [Ca2+] (pg. 2426, column 2, Figs. 7A and 7B [Claim 23- one or more electrical pulses are also determined by the calcium ion concentration]).
Platelets were removed into 0.2cm Pulser cuvettes and pulsed at 10, 15, 20, 25 and 30kV/cm with either 1, 4 and 16 pulses for 300ns (pg. 246, column 2, Fig. 7 and legend [nexus to Neculaes et al.] [specifying a set of electrical pulse parameters]). nsPEF induced release of PDGF was plotted against degree of aggregation. Platelets were pulsed for 300ns at various voltages ranging between 5 and 30kV/cm and pulse numbers of 1, 4, 8, 16 or 32 (pg. 247, column 1, Fig. 8). nsPEF conditions showed a direct relationship between platelet aggregation and PDGF release (pg. 247, column 1, lines 3-8 [nexus to Neculaes et al.] [an activated PRP product, having one or more growth factors, PDGF-aa] [nexus to Hamilton et al.] [calcium activated PRP and growth factor release, PDGF-AB]). 
That is, Zhang et al. shows that application of a range of nsPEFs is directly proportional to an increase in the concentration of Ca2+ ions in PRP, and also shows that said increasing concentration of Ca2+ ions is directly related to the clotting or aggregation phenomenon, by way of measuring transmittance of the PRP sample. Neculaes et al. shows that growth factor release can be increased depending upon specific electrical pulse field applications, and Hamilton et al. teaches (as does Zhang et al.) that growth factor release can be increased depending on the concentration of calcium ions in the PRP sample. Therefore, one of ordinary skill in the art would be able to vary the first calcium ion concentration without varying the one or more electrical pulses changes one or both of the absolute or relative levels of the one or more growth factors, by way of addressing the limitations of claim 21.

Gessmann et al. as evidenced by Thakur et al. shows the aggregation of platelets when activated by different calcium ion concentrations, by way of addressing the limitations of claim 28.
Gessmann et al. shows an in vitro study to determine the optimal calcium concentrations for the clotting process (pg. 161, column 1, Abstract Purpose [nexus to Neculaes et al.] [platelet aggregation] [nexus to Hamilton et al. and Zhang et al.] [platelet aggregation and calcium concentration]). Plasma clots were formed by mixing platelet containing plasma (P2) with the same volume of RPMI1640, and a 10% CaCl2 solution ranging from 1 to 10% by volume of plasma (pg. 162, column 2, para. 1 thru 2 [= 9mM, 45mM and 90mM]). Plasma clots were generated in the presence of different calcium concentrations (pg. 162, column 2, para. 3 [nexus to Zhang et al.] [aggregation based on calcium ion concentration]). The use of plasma from citrate-anticoagulated blood and the induction of plasma clotting by the addition of calcium constitute an alternative and simpler procedure in a clinical setting (pg. 165, column 2, lines 15-18 [nexus to Hamilton et al. and Zhang et al.] [anticoagulant-treated PRP]). Growth factors released from platelets include platelet-derived growth factor, platelet-derived epidermal growth factor, platelet-derived angiogenesis factor, insulin-like growth factor 1, platelet factor 4, and transforming growth factor β (pg. 166, column 1, para. 1 [nexus to Neculaes et al.] [activated product, growth factor release, PDGF-aa, TGF-β1, EGF] [nexus to Hamilton et al.] [PDGF-AB, IGF]).
Regarding claim 28, clot formation and clot stability can be controlled by changing the concentration of CaCl2 added to plasma (pg. 161, column 2, Conclusions, para. 1). On the whole, plasma clots generated by 5% CaCl2 solution with the platelet-containing plasma (P2) produced optimal results. The clotting time was no longer than 25 min. Stability was sufficient to prevent breakage of the clot during implantation (pg. 166, para. 2). Figure 1 shows the clot appearance with regard to various CaCl2 concentrations. The mechanical strength is determined by the thromboelastographic measurements and observations of gelatinous vs opaque clots, the highest calcium concentration (i.e., 10%) showing the highest mechanical strength as an opaque clot (pg. 163, Fig. 1, P1 and P2 without MSC (mesenchymal stem cells) [Claim 28- the first calcium ion concentration that is less than the second calcium ion concentration results in a clot mechanical strength that is less than that observed at the second calcium ion concentration]).
	Gessmann et al. does not use the term ‘mechanical strength’, per se.

	Thakur et al. shows a protocol that measures mechanical strength, which is akin to measuring stability, as shown by Gessmann et al..
	Thakur et al. shows that thromboelastography (TEG) is a method of testing the efficiency of coagulation in the blood (pg. 25, column 1, para. 3). TEG measures clot formation, clot kinetics, clot strength/stability, and clot resolution (pg. 26, column 1, last para. thru column 2, end para.).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for generating an activated product comprising preparing a platelet-rich plasma (PRP) sample for activation by adding calcium ions and applying electrical pulses in order to control growth factor target levels, as shown by Neculaes et al., by: 1) preparing an anticoagulant-treated PRP sample [Claim 21]; and 2) establishing the relationship between calcium concentration, electrical pulse field application, and growth factor levels and clot formation/platelet aggregation, by way of addressing the limitations of claims 21 and 23-27, as shown by Hamilton et al. and Zhang et al., with a reasonable expectation of success. Neculaes et al. shows the relationship between increasing growth factor release and electrical pulse field application, Hamilton et al. shows the relationship between increasing growth factor release and calcium ion concentration, and Zhang et al. shows the relationship between specific electrical pulse applications and calcium ion concentration increase. Therefore, one of ordinary skill in the art would use the various relationships to determine a level of calcium concentration and/or electrical pulse field that would yield some target level of growth factor production or release, and one of ordinary skill in the art would also be able to determine at which calcium concentration the absolute or relative levels of one or more growth factors could be achieved without varying the one or more electrical pulses. 
More specifically, Zhang et al. shows several experiments which demonstrate the relationship between: 1) electrical energy (dictated by electrical pulse parameters) and clot formation (Fig. 2); 2) [Ca2+] influx and extracellular [Ca2+] and clot formation (Fig. 6); 3) electrical pulse parameters and clot formation (Fig. 7A); 4) electrical energy (dictated by electrical pulse parameters) and [Ca2+] influx (Fig. 7B); and 5) electrical pulse application and growth factor release (Fig. 8). Therefore, one of ordinary skill in the art of data interpretation would understand that a relationship between electrical pulse parameters and calcium ion concentration could be determined from the data, shown by Zhang et al., that would enable one to select electrical pulse parameters based on the concentration of calcium ions, in order to produce particular levels of growth factor release and clotting characteristics (e.g., time to clot formation or mechanical strength) (MPEP 2143 (I)(G) and MPEP 2144(I)). 
It would have been further obvious to have determined first and second calcium ion concentrations so as to observe a clot mechanical strength that is less than that observed at the second calcium ion concentration [Claim 28], with a reasonable expectation of success, because Gessmann et al. as evidenced by Thakur et al. shows that calcium concentration levels are related to mechanical clot strength (via stability assessments) (pg. 163, Fig. 1) (MPEP 2143 (I)(G) and MPEP 2144(I)). Therefore, it would have been obvious to one of ordinary skill in the art to have determined first and second calcium ion concentrations that would have produced the desired level of clot mechanical strength at a particular calcium ion concentration (i.e., clot mechanical strength is less than that observed at the second calcium ion concentration).
One of ordinary skill in the art would have been motivated to have made those modifications, because the data and information collectively shown by Neculaes et al., Hamilton et al., Zhang et al., and Gessmann et al. as evidenced by Thakur et al. would allow one of ordinary skill in the art to determine the optimum conditions, with regard to calcium ion concentration and electrical pulse type, that would elicit from the PRP sample an optimal target level of growth factors, an optimal time to clot formation, and an optimal clot mechanical strength, which would be useful in a therapeutic application for treating wounds, as taught by Neculaes et al. (pg. 1, para. [0029]). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651      

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631